DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract begins “the presently disclose subject matter is generally directed” which is a phrase which can be implied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “a first end of a portion of thread” in line 3, however claim 1 already recites “a length of thread comprising a first end” in line 7 such that it is unclear if another thread with another first end is being attached or the same thread is being attached.  The examiner is interpreting the phrase as “connecting the first end of the length of thread”.
Claim 12 recites “the needle can be unwound” in line 5.  This does not appear to makes sense.  How can a needle be unwound?  The examiner is interpreting this phrase as “the remainder of the thread can be unwound”.
Claim 13 recites the limitation "the attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner is interpreting this as “the connector”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polite (US 20190085491).
Regarding claim 1, Polite describes a pre-threaded needle assembly (see Fig. 3) comprising: 
a needle (needle 18) defined by a pointed first end (sharp tip 24) and a second end (end with eye 22) comprising a connector (eye 22) that allows for attachment of an end of thread (permits attachment of an end of thread); 
a base (flanges 30, 32, cylinder 28, receptor 26, handle 40) defined by a central hub (26, 28) with first and second ends (see annotated Fig. 4), wherein the first end of the hub comprises a first flange (flange 30) and the second end of the hub comprises a second flange (flange 32, handle 40); 
a length of thread (length of thread 20) comprising a first end (looped portion, considered an end because the thread loops backwards to the bobbin at this point) that is attached to the needle connector (attached via looping), wherein a remaining portion of the thread is wound about the hub (26, 28) of the base (see Fig. 3, para. 0029).  

    PNG
    media_image1.png
    283
    373
    media_image1.png
    Greyscale

Regarding claim 2, the assembly of Polite includes wherein the needle (18) is selected from a C-shaped needle, a straight needle (is straight), or a bent end needle.  
Regarding claim 3, the assembly of Polite includes wherein the first (30) and second flanges (32, 40) comprise a diameter that is greater than the diameter of the hub (diameters are greater than the hub, see Figs. 2-5).  
Regarding claim 4, the assembly of Polite includes wherein the connector (22) is selected from an eye (is an eye) or a loop.  
Regarding claim 5, the assembly of Polite includes wherein the first flange (30) comprises a first diameter and the second flange (32, 40) comprises a second diameter that differs from the first diameter by about 1-50 percent (per the specification the term “about” means +/- 20%, and thus the diameters can be in a range from -19%-70%, which as shown in Fig. 4, they are) .  
Regarding claim 8, the assembly of Polite includes wherein the first flange (30) has a diameter, thickness, or both that differs from the diameter, thickness, or both of the second flange (the thickness of flange 30 is less than that of flange 32, 40).  
Regarding claim 9, the assembly of Polite includes wherein the base is cylindrical in shape (includes cylinder 28, which is cylindrical).  
Regarding claim 10, the assembly of Polite includes wherein the base is planar in shape (at least flange 30 is planar, see Fig. 4).  
Regarding claim 11, the assembly of Polite includes wherein the thread (20) comprises natural fibers, synthetic fibers, metal, or combinations thereof (describes a thread 20, which by definition is formed of fibers, they must be natural or synthetic as that encompasses every material).  
Regarding claim 12, Polite describes the method comprising: connecting a first end of a portion of thread to the attachment (22) of the needle; winding the remainder of the thread around the hub of the base (wound around the shell 28, para. 0029); wherein the needle can be unwound from the hub of the base on demand (the thread can be unwound).  
Regarding claim 14, the method of Polite describes wherein the needle (18) is selected from a C-shaped needle, a straight needle (is straight), or a bent end needle.  
Regarding claim 15, the method of Polite describes wherein the connector (22) is selected from an eye (is an eye) or a loop.  
Regarding claim 16, the method of Polite describes wherein the thread (20) comprises natural fibers, synthetic fibers, metal, or combinations thereof (describes a thread 20, which by definition is formed of fibers, they must be natural or synthetic as that encompasses every material).  
Regarding claim 17, the method of Polite describes wherein the base is cylindrical in shape (includes cylinder 28, which is cylindrical).  
Regarding claim 18, the method of Polite includes wherein the base is planar in shape (at least flange 30 is planar, see Fig. 4).  
Regarding claim 19, the method of Polite includes wherein the first flange (30) has a diameter, thickness, or both that differs from the diameter, thickness, or both of the second flange (the thickness of flange 30 is less than that of flange 32, 40).  
Regarding claim 20, the method of Polite includes wherein the first and second flanges (30, 32, 40) comprise a diameter that is greater than the diameter of the hub (are greater than the diameter of the hub, see Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (US 20190357614) in view of Rosenbaum (URL in PTO-892) and Polite (US 20190085491).
Regarding claim 1, Rangel describes pre-threaded needle assembly (see annotated portion of Fig. 9) comprising: 
a needle (needle 35) defined by a pointed first end (see Fig. 9) and a second end (see Fig. 9) 
a base (see Fig. 9) defined by a central hub (see Fig. 9) with first and second ends (see Fig. 9), wherein the first end of the hub comprises a first flange (see Fig. 9) 
a length of thread (see annotated Fig. 9) comprising a first end (see Fig. 9), wherein a remaining portion of the thread is wound about the hub of the base (is wound onto hub).  
The assembly of Rangel does not explicitly describe the needle comprising a connector that allows for attachment of an end of thread that is attached to the needle connector.
In related art for thread, Rosenbaum describes placing thread through an eye (connector) of the needle (0:26) and tying the thread to the needle (0:35-0:40).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the attachment of the thread of Rangel to be attached in the manner described in Rosenbaum in order to attach a component such that the thread is less visible (Rangel, make extensions undetectable, para. 0006) (Rosenbaum, use this technique to make thread less visible, 1:05-1:08).
The assembly of Rangel does not explicitly describe the second end of the hub comprises a second flange.
In related art, Polite describes that the second end includes a flange (flange 30).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly of Rangel to include the flange of Polite in order to maintain the thread in place such that the thread would not slide off of the spool.

    PNG
    media_image2.png
    534
    908
    media_image2.png
    Greyscale

Regarding claim 12, Rangel as modified describes the method comprising: connecting a first end of a portion of thread to the attachment of the needle (as modified per Rosenbaum, the end is attached to the eye of the needle); winding the remainder of the thread around the hub of the base (see Fig. 9, Rangel, depicting additional thread on the spool); wherein the needle can be unwound from the hub of the base on demand (fully capable of being removed from the spool).  
Regarding claim 13, the method of Rangel as modified includes wherein the first end of the portion of thread is connected to the attachment through knotting (as modified, is knotted per Rosenbaum), adhesive, heat sealing, or the user of mechanical closures.  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (US 20190357614) in view of Rosenbaum (URL in PTO-892), Polite (US 20190085491), and Malcolm (US 1834032).
Regarding claim 6, the assembly of Rangel as modified describes the limitations of claim 6 but does not explicitly describe wherein the hub tapers from the first end to the second end.
In related art for thread and bobbin components, Malcom describes a bobbin that includes a tapered shape (see annotated Fig. 1 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly of Rangel as modified to include the structure of the hub as below in order to prevent the slipping of yarn before it has been exhausted from the bobbin (p. 1, ll. 3-6).

    PNG
    media_image3.png
    480
    632
    media_image3.png
    Greyscale

Regarding claim 7, the assembly of Rangel as modified describes the limitations of claim 7, but does not explicitly describe wherein the hub comprises a central portion between the first and second ends, and wherein the central portion tapers inward or outward relative to the first and second ends.
In related art for thread and bobbin components, Malcom describes a bobbin that includes a tapered shape such that the hub tapers inwardly with respect to the first and second ends (see annotated Fig. 1 above).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly of Rangel as modified to include the structure of the hub as below in order to prevent the slipping of yarn before it has been exhausted from the bobbin (p. 1, ll. 3-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include different spool shapes and designs and other pre-threaded needles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732